Appeal from an order of the Supreme Court (Hughes, J.), entered April 19, 1990 in Albany County, which denied plaintiff’s motion for summary judgment on his first cause of action.
Even if it is assumed that plaintiff presented sufficient evidence linking defendant to the application of the pesticide at issue and that such application was negligent, the evidence submitted by defendant in opposition to plaintiff’s motion for summary judgment was sufficient to raise triable issues of fact to warrant denial of the motion (see, MTB Computer Corp. v Chase Manhattan Bank, 135 AD2d 616; see also, Krupp v Aetna Life & Cas. Co., 103 AD2d 252). We have addressed plaintiff’s remaining contentions and find them either unpreserved for review or lacking in merit.
Order affirmed, without costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.
26